DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/21/2021 has been entered.


	Claim status
The examiner acknowledged the amendment made to the claims on 06/21/2021.
Claims 24, 26-29, 35 and 37-39 are pending in the application. Claims 1-23, 25, 30-34 and 36 are cancelled. Claim 24, 27 and 29 are currently amended. Claims 26, 28 and 35 are previously presented. Claims 37-39 are newly presented. Claims 24, 26-29, 35 and 37-39 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24, 26-27, 35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hynes WO 2012/140195 A1 (hereinafter referred to as Hynes).
Regarding claims 24, 26-27 and 37-39, Hynes teaches a method of preparing an expanded dry food product (e.g., an expanded high protein snack product) that comprise a protein concentrate of animal or vegetable origin (e.g., casein, whey protein, legume protein isolate, etc.), fat, water and a texturizing additive such as starch, salt and an acidifying agent (e.g., sodium chloride, trisodium citrate, disodium phosphate and sorbic acid) (page 3, line 1-30; page 10, line 6-8; claim 6); the method comprises the following steps in a sequential order:
-combining, at a temperature of 50 ºC the protein concentrate, fat/oil, water, salt and an acidifying agent (page 3, line 1-2; page 10, line 6-8) to form a mixture, the temperature of which falls within that recited in the claim;
-subjecting the mixture to a heat treatment at a temperature of 80 ºC (page 3, line 3), which necessarily forms a thermally expandable precursor given that the mixture is later expanded in a microwave; the temperature of which falls within that of heat treatment recited in the claim;

-expanding the mixture to obtain the expanded dry food product by subjecting the mixture to heat by a microwave to cause its expansion and reduction of the water content to a residual water content of  2.5-15% or narrowly 3.5-10% (page 3, line 6-7; page 5, line 24-26).
The temperature of chilling and the water content of the expanded dry food product as disclosed by Hynes overlap with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Hynes teaches that before expansion the mixture comprises 40-65% water and 0-10% fat, and that after expansion by a microwave, the expanded dry food comprises 2.5-15% water (page 5, line 24-26; page 8, Table 2). As such, Hynes teaches a fat/water weight ratio that overlaps with that recited in the claim (for example, if before expansion 100 g mixture comprises 50 g water and 10 g fat, and after the expansion assuming a water content of 5%, then the fat/water ratio in the dry expanded product is roughly 3.8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
Regarding claim 35, Hynes teaches that fat is mixed with salt, protein, etc. till a homogenous mixture has been formed (page 10, line 6-9; page 11, line 5), thus reading “wherein the food grade foot in the expanded dry food product is homogeneously mixed therein”.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hynes as applied to claim 24 above, and further in view of Brown US Patent Application Publication No. 2008/0292773 (hereinafter referred to as Brown).
Regarding claims 28-29, Hynes as recited above teaches that the expanded dry product contains acidifying agent, salt and starch but is silent regarding starch being modified starch. 
Brown teaches adding a modified starch to extruded food to increase the dietary fiber content of the food ([0002]). 
Both Hynes and Brown are directed to expanded food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hynes by adding a modified starch to the composition of Hynes to increase the dietary fiber content.

Response to Arguments
Applicant’s arguments made on 06/21/2021 with respect to claim 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGQING LI/Examiner, Art Unit 1793